DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/11/2020 has been entered. Claims 1-2, 5-8 have been amended and claims 3-4 have been cancelled. Therefore, claims 1-2 and 5-8 are now pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durandeaux Jan (FR – 1148088 A, from IDS) and further in view of J. T. Siler (US – 3,008,443).
As per claim 6, Durandeaux discloses Mechanism for the Suspension and Damping of Various Device comprising:
a vehicle seat element for a vehicle seat (Fig: 1 is side elevation of the frame of a seat produced according to the invention, [0009] of machined translation, from IDS) having a residual spring travel adjustment device (34, 38, 39, [0044-0045] of machined 
However, Durandeaux fails to explicitly disclose wherein a fine toothing is formed between the first fastening eye and the fastening eye insert.
Siler discloses Method and Apparatus for Attaching Juxtaposed Member comprising;
a fine toothing is formed between the first fastening eye and the fastening eye insert (Siler teaches an insert (66) with an eccentric hole (68), said insert for being placed into an opening with a concentric opening, wherein the insert and opening have fine toothing (67) there between. See figure X).
It would have been obvious at the time of filing to provide the insert and eye as taught by Durandeaux with the fine toothing as taught by Siler to insure the insert remains fixed in a particular orientation without the possibility of slipping under load.

Allowable Subject Matter
Claims 1-2, 5 and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Durandeaux and teaching reference Siler fail to disclose wherein the fastening eye is cylindrical, and wherein the fastening eye insert has two projections extending in a radial direction that engage in complementarily shaped 

Response to Arguments
Applicant’s arguments, see REMARK, filed 12/11/2020, with respect to the rejection(s) of claim(s) 1-2, and under 35 U.S.C. 102(a) (1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Therefore, claims 1-2, 5, 7-8 are allowed.
However, for claim 6 upon further consideration, a new ground(s) of rejection is made in view of Durandeaux Jan (FR – 1148088 A, from IDS) and further in view of J. T. Siler (US – 3,008,443).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN M AUNG/           Examiner, Art Unit 3657                                                                                                                                                                                             

/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657